DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 03/12/2021. The following is the status of the claims:

Claims 1-8, 10-19, 21-24 are pending.
Claim 1 is amended.
Claims 9 and 20 are cancelled.
Claims 23-24 are new.




Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/27/2020 and 12/02/2020 were filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-8, 10-19, 21-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1, the new recitations of “[a] monolithic microchannel heat exchanger” in the preamble and “wherein the thermally conductive sheets are bonded or fused to each other to form closed microchannel in the monolithic heat exchanger” in the last two lines contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed 
 Claim 2-8, 10-19, 21-24 are rejected based on their dependency from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-8, 10-19, 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the new recitations of “[a] monolithic microchannel heat exchanger” in the preamble and “wherein the thermally conductive sheets are bonded or fused to each other to form closed microchannel in the monolithic heat exchanger” in the last two lines include the term “monolithic”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “monolithic” in claim 1 is used by the claim to mean “formed by plural sheets bonded or fused to each 
Claim 2-8, 10-19, 21-24 are rejected based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 12, 14-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. - (US7584781 - previously cited) in view of Swift et al. - (US4516632 - previously cited), hereinafter referred to as “Lai” and “Swift” respectively.

Regarding Claim 1, Lai discloses (Figures 3 & 7) a monolithic microchannel heat exchanger (heat exchanger 40 of Figure 7 enclosed in housing 10 & 20 of Figure 3, per Column 3, lines 39-42, wherein the dimensions of the heat exchanger can be measured in micrometers, monolithic as per the interpretation given under the 112b rejection above), comprising: 
(20) with an input access channel (27) and an output access channel (28), 
a thermally conductive base (10, thermally conductive per Column 2, lines 25-26), 
a plurality of thermally conductive sheets (41 in Figure 7, thermally conductive per Column 3, lines 26-29 since the heat absorbed at the base 10 is transferred to the sheets 31 which are equivalent to sheets 41) between the cover and the base (in the manner shown in Figure 3, where heat exchanger 40 replaces heat exchanger 30) that each define a series of side-by-side lanes (lanes, as shown in the Annotated Figure below) aligned with a flow direction (flow direction from inlet 27 to outlet 28), wherein the lanes each include a plurality of aligned slots (415) that define microchannel segments (as shown in Figure 7 and per Column 4, lines 1-5, slots 415 of each sheet along the flow direction form channels for fluid flow. Again here is noted that the flow channels can be measured in micrometers) and are separated by cross ribs (412 & 414), 
wherein the thermally conductive sheets include a first plurality of sheets (every other plate starting with the topmost one shown in Figure 7) of a first type (the type which are oriented in the same way) interleaved with a second plurality of sheets (the remainder of the plates) of a second type (the type rotated relative to the first type of plates. In other words, as shown in Figure 7, adjacent plates are rotated relative to each other and thus every other plates are of one type oriented in one direction and the remainder of the plates are of a second type which are rotated relative to the first type of plates) that are stacked between the base and cover (as shown in Figure 7) so as to cause at least some of the ribs to be offset from each other (as shown in Figure 7) and allow the microchannel segments in the same lane in adjacent sheets to communicate with each other along the flow direction (per Columns 3 & 4, lines 57-67 & 15 respectively) to define a plurality of microchannels (passage for liquid flow, per Column 4, line 4, equivalent to flow channels 32 in Figure 3 which as noted before can be measured in micrometers) in the monolithic heat exchanger (as shown in Figure 7), 
wherein the sheets are stacked between the base and cover (as shown in Figure 3); at least one input manifold (241) and at least one output manifold (242) that are respectively aligned with the input channel and the output channel on the cover (as shown in Figure 3), 
and wherein the thermally conductive sheets form closed microchannel in the monolithic heat exchanger (as shown in Figure 7, the flow channels are closed around the perimeter defined by the ribs and lanes). 
Lai fails to teach wherein the sheets further define common cut-out areas in communication with the lanes at either end of the lanes, and wherein the common cut-out areas form the at least one input manifold and the at least one output manifold, and wherein the thermally conductive sheets are bonded or fused to each other.
However, Swift teaches a microchannel heat exchanger (Figure 8) comprising a cover (38) with an input access channel (either one of 38a) and an output access channel (opposite 38a), a base (36), a plurality of thermally conductive sheets (32) stacked between the cover and the base and defining a plurality of slots (32b) that define microchannels (see abstract). In particular, Swift teaches that the sheets further (32a) in communication with the slots at either end of the sheets (as shown in Figure 8), and wherein the common cut-out areas form at least one input manifold and at least one output manifold (as shown in Figure 8 and per Column 5, lines 5-9, cut-outs 32a when aligned form internal manifold channels respectively aligned with the input and output channels), and that the sheets are bonded together (by brazing, per Column 3, lines 58-65). A skilled artisan attempting to modify Lai with Swift teachings would have recognized that employing the at least one input manifold and the at least one output manifold as common cut-out areas would require the sheets in Lai to be larger/longer as to provide the space required for the common cut-outs. The skilled artisan would have further recognized that this additional area would effectively increase the available surface area for heat transfer, ultimately enhancing the efficiency of the heat exchanger. The skilled artisan would have further recognized that bonding the sheets together would ensure efficient heat transfer across adjacent sheets by virtue of the reduced thermal resistance associated with the thermal path provided by the bonding, as opposed to air gaps that might exist in between unboned sheets.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lai, by employing the at least one input manifold and the at least one output manifold as common cut-out areas in communication with the lanes at either end of the lanes and by bonding all of the thermally conductive sheets to each other, as taught by Swift, for the purpose of enhancing the efficiency of the heat exchanger via the additional surface area provided 


    PNG
    media_image1.png
    867
    1077
    media_image1.png
    Greyscale

First Annotated Figure (from Lai's Figure 7)

Regarding Claim 2, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the thermally conductive sheets further define access channel openings (413) at each end of the lanes (as shown in Lai’s Figure 7), which when stacked create access channels (as shown in Lai’s Figure 7, cutouts 413 are defined at longitudinal ends of each of the sheets allowing for liquid flow access into the slots 415, per Lai’s Column 4, lines 58-67) for the microchannels.
Regarding Claim 3, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the sheets define a more dense packing of cross ribs (relative to having no ribs at a portion of the lanes between ribs) in at least one inlet end (leftmost end in the “x” direction relative to the reference frame in Lai’s annotated Figure above) of the heat exchanger to reduce the open cross-section at the inlet end of the lanes (relative to having no ribs at a portion of the lanes between ribs), relative to a cross-section of a portion of the lanes between the inlet and outlet ends of the lanes (relative to having no ribs at a portion of the lanes between ribs).
Regarding Claim 6, Lai as modified teaches the apparatus of claim 1 but fails to teach thermally conductive separator sheets located between groups of the thermally conductive sheets to form a multilayer heat exchanger.
However, Swift further teaches thermally conductive separator sheets (34) located between groups of the thermally conductive sheets (as shown in Figure 8) to form a multilayer heat exchanger (as shown in Figure 8). A skilled artisan would recognize that the thermally conductive separator sheets would increase the surface area available for heat transfer thus ultimately enhancing heat transfer efficiency of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by employing thermally conductive separator sheets located between groups of the thermally conductive sheets to form a multilayer heat exchanger, as taught by Swift, for the purpose of increasing the surface area available for heat transfer thus ultimately enhancing heat transfer efficiency of the heat exchanger.  
Regarding Claim 7, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the sheets are conductive (thermally conductive as set forth in claim 1 above) but fails to teach wherein the sheets are made of at least one thermally conductive metal.
However, Swift further teaches that the sheets are metallic and thus thermally conductive (steel, per Column 2, lines 33-36). A skilled artisan would recognize that employing steel as the material for the sheets would ensure efficient heat transfer due to the high thermal conductivity associated with steel. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by making the sheets of steel, as taught by Swift, for the purpose of ensuring efficient heat transfer between the base and the plurality of sheets due to the high thermal conductivity associated with steel.  
Lai as modified would result in the sheets being made of at least one thermally conductive metal.
Regarding Claim 12, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the base is a base plate (as shown in Lai’s Figure 1) that is thicker than each of the sheets (as shown in Lai’s Figure 3) and the cover includes access channels (27 & 28) in communication (via 241 & 242) with the microchannels.
Regarding Claim 14, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the heat exchanger further includes flow restrictors (end most ribs 414, i.e. alternating flow restrictors in Lai’s above annotated Figure) at the (longitudinal ends where cutouts 413 are located) of the microchannels (as shown in Lai’s Figure 7).
The recitation of: “wherein the heat exchanger is constructed for boiling or evaporating fluid service” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Lai teaches that the heat exchanger is configured for liquid flow (per Lai’s Column 2, lines 15-22). Lai does not limit the heat exchanger to any specific liquid and thus Lai’s heat exchanger is capable of being employed with evaporating liquids.
Regarding Claim 15, Lai as modified teaches the apparatus of claim 14 and further teaches wherein the flow restrictors are formed by closing an input end (either end in the X direction relative to the reference frame in Lai’s annotated Figure above) of every other lane in each of the sheets with a cross-rib (as shown in Lai’s Figure 7 as annotated above), with the closed-ended lanes of slots being staggered with respect to each other in adjacent sheets when the sheets are stacked and bonded together (as shown in Lai’s Figure 7 and per the modification set forth in claim 1 above) to form a checkerboard pattern across the inlets of the plurality of channels (as shown in Lai’s Figure 7 as annotated above).
Regarding Claim 16, Lai as modified teaches the apparatus of claim 15 and further teaches wherein the checkerboard pattern closes off 50% of a cross-sectional area of the channels (as shown in Lai’s Figure 7 the checkerboard pattern closes off more than 50% of a cross-sectional area of the channels given that the width of the restrictors in the Z direction per the reference frame in the annotated Figure above is greater than the width of the slots 413 in the Z direction and since there is an equal number of restrictors and slots at the inlet side of each plate, therefore meeting the limitation as claimed).
Regarding Claims 17 and 18, Lai as modified teaches the apparatus of claims 16 and 15 respectively and further teaches (Lai’s Figure 7) wherein the cross-ribs that form flow restrictors are wider than the cross-ribs that are between the slots (as shown in the annotated Figure below, notice that W1 of the restrictors is greater than W2 of the cross-ribs between slots).

    PNG
    media_image2.png
    286
    482
    media_image2.png
    Greyscale

Second Annotated Figure (From Lai's Figure 7)

Regarding Claim 19, Lai as modified teaches the apparatus of claim 1 and further teaches wherein all of the thermally conductive sheets are bonded or fused to each other from the base through to the cover (as set forth in claim 1 above, here it is noted that the claim does not require that the thermally conductive sheets be bonded or fused to the base and/or to the cover but merely that the sheets are bonded to themselves and located between the base and the cover).
Regarding Claim 21, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the thermally conductive sheets are bonded or fused to each other using diffusion bonding, brazing, soldering, welding, or sintering (brazing, per Swift’s Columns 3, lines 58-65 as set forth in claim 1 above).
Regarding Claim 22, Lai as modified teaches the apparatus of claim 1 but fails to teach wherein the thermally conductive sheets further include at least one unslotted thermally conductive sheet (here an “unslotted sheet” is interpreted per Applicant disclosure in Paragraph 0024).
However, Swift further teaches that the thermally conductive sheets further include at least one unslotted thermally conductive sheet (34). A skilled artisan would recognize that the unslotted thermally conductive sheet would increase the surface area available for heat transfer thus ultimately enhancing heat transfer efficiency of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by employing unslotted thermally conductive sheets, as taught by Swift, for the purpose of increasing the surface area available for heat transfer thus ultimately enhancing heat transfer efficiency of the heat exchanger.  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Swift as applied to claim 1 above and further in view of Batchelor et al. - (US6446442 - previously cited), hereinafter referred to as “Batchelor”.

Regarding Claims 4 and 5, Lai as modified teaches the apparatus of claim 1 but fails to teach wherein the aspect ratio of the microchannels is above 4:1, as to claim 4, and wherein the aspect ratio of the microchannels is above 8:1, as to claim 5.
However, Batchelor teaches (Figures 1, 19, 21) a microchannel heat exchanger (10) comprising a base (19), a cover (16), and a plurality of microchannels (channels between fins 21). In particular, Batchelor teaches that as the microchannel aspect ratio increases, heat tends to penetrate deeper into the fluid passage reducing the difference between the highest and the lowest temperature in the fluid and thus the temperature distribution becomes more uniform. Thus, the narrow channel tend to exhibit a lower thermal resistance for heat flow to the fluid than equivalent channels with lower aspect ratios (Column 8, lines 13-21). Batchelor thus teaches that the heat transfer capability improves with increased aspect ratios and in particular aspect ratios in a range from 4:1 to 15:1 (Column 8, lines 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by setting the aspect ratio of the microchannels above 4:1, as to claim 4, and setting the aspect ratio of the microchannels above 8:1, as to claim 5, as taught by Batchelor, for the purpose of reducing thermal resistance for heat f low to the fluid ultimately improving heat transfer capability of the heat exchanger..  

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Swift as applied to claim 1 above and further in view of Yokono et al. - (US5133403 - previously cited), hereinafter referred to as “Yokono”.

Regarding Claim 8, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the sheets are thermally conductive (as set forth in claim 1 above) but fails to teach wherein the sheets are made of sinterable ceramics.
However, Yokono teaches a heat exchanger (Figure 3) comprising a base (1), a cover (8), and a plurality of thermally conductive sheets (7). In particular, Yokono teaches that the sheets are made of sintered ceramic (per Column 6, lines 61-65) for the purpose of enhancing manufacturing accuracy and mass production of the sheets resulting in lower manufacturing cost (Column 7, lines 16-21).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by making the sheets of sintered ceramics, as taught by Yokono, for the purpose of enhancing manufacturing accuracy and mass production of the sheets resulting in lower manufacturing cost.  
Regarding Claim 13, Lai as modified teaches the apparatus of claim 1 and further teaches wherein the base is thermally conductive (made of aluminum, per Lai’s Column 2, lines 25-26) thus fails to teach the base being electrically insulating.
However, Yokono teaches a heat exchanger (Figure 3) comprising a base (1), a cover (8), and a plurality of thermally conductive sheets (7). In particular, Yokono (per Columns 5 & 6, lines 23-25 & 61-65 respectively) for the purpose of enhancing manufacturing accuracy and mass production of the base resulting in lower manufacturing cost (Column 7, lines 16-21).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by making the base of sintered ceramic, as taught by Yokono, for the purpose of enhancing manufacturing accuracy and mass production of the base resulting in lower manufacturing cost.  
Lai as modified would result in the base being thermally conductive yet electrically insulating.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Swift as applied to claim 1 above and further in view of Prasher et al. - (US2004/0190253 - previously cited), hereinafter referred to as “Prasher”.

Regarding Claims 10 and 11, Lai as modified teaches the apparatus of claim 1 but fails to teach wherein the microchannels have a hydraulic diameter of below 500 microns, as to claim 10, and wherein the microchannels have a hydraulic diameter of below 200 microns, as to claim 11.
However, Prasher teaches (Figures 2a-2b) a heat exchanger (200) comprising a base (208), a cover (210), and a plurality of sheets (walls defining microchannels 206) defining a plurality of microchannels (206). In particular, Prasher teaches wherein the microchannels have a hydraulic diameter of 100m or less (Paragraph 0054, lines 1-4) for the purpose of facilitating phase transfer from liquid to vapor (Paragraph 0025, last sentence) ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by employing the microchannels with a hydraulic diameter of below 100m or less, as taught by Prasher, for the purpose of facilitating phase transfer from liquid to vapor ultimately enhancing heat transfer efficiency.  
Lai as modified would result in the microchannels having a hydraulic diameter of below 500 microns, as to claim 10, and below 200 microns, as to claim 11.

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lai in view of Swift as applied to claim 1 above and further in view of as to claim 23 and as evidenced by as to claim 24, Datta et al. - (US7836597 - newly cited), hereinafter referred to as “Datta”.

Regarding Claim 23, Lai as modified teaches the apparatus of claim 1 but fails to teach wherein the thermally conductive sheets are bonded or fused to the base.
However, Datta teaches (Figure 2A) a microchannel heat exchanger (400), comprising a cover (410), a thermally conductive base (440), and a plurality of thermally conductive sheets (420-430) between the cover and the base (as shown in Figure 2A), the sheets bonded to each other (bonded via brazing, per Column 3, lines 6-9). In particular, Datta teaches wherein the thermally conductive sheets are also bonded or fused to the base (per Columns 4 & 8, lines 29-36 & 30-36 respectively, wherein all of the components of the heat exchanger 400 are brazed together) for the purpose of providing an excellent thermal and mechanical bond between the parts (per Column 8, line 20), ultimately increasing mechanical integrity and heat exchanger efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Lai, by bonding via brazing the thermally conductive sheets to the base, as taught by Datta, for the purpose of providing an excellent thermal and mechanical bond between the parts, ultimately increasing mechanical integrity and heat exchanger efficiency.  
Regarding Claim 24, Lai as modified teaches the apparatus of claim 1.
The recitation of: “including a boiling coolant inside the monolithic heat exchanger” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, claim 1 is an apparatus claim (not a method or system claim) the type of fluid heat exchanging medium inside of the heat exchanger is not part of the structure nor does it limit the structure of the heat exchanger and indeed Lai as modified heat exchanger is capable of being used with a boiling coolant especially since it meets all of the structural limitations as claimed and its further employed with cooling liquids. This capability is evidenced by Datta where these types of heat exchangers are typically employed with a variety of fluids such as water, gases, refrigerants such as Freon (per Datta’s Columns 9 & 11, lines 62-67 & 22-26 respectively).

Response to Arguments
Applicant's arguments, see remarks filed 03/12/2021, have been fully considered but they are not persuasive.
As an initial matter, applicant is arguing the references individually stating that Lai or Swift, taken alone, fails to disclose claim 1. The Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant repeats the argument in regards to claim 1 that Lai fails to describe the cooling device as being a “microchannel” device specifically since Lai does not provide any dimensional measurement. The argument remains unpersuasive. As previously stated, the Office respectfully asserts that a mere recitation of “microchannel” does not imply nor requires any specific dimensional range or structure and as set forth in this and previous rejections, whatever the measurements of Lai’s device are, can certainly be measured in micrometers units thus meeting the limitations as claimed. For instance 1 inch equals 25.4 millimeters and is further equal to 25400 micrometers and is further equal to 2.54E7 nanometers… etc. In contrast, claims 10-11 do claim a specific range for the dimensions of the channels and was thus addressed accordingly in those claims as taught by Prasher.
Applicant repeats the argument in regards to claim 1 that Lai fails to disclose common cut-out areas that define manifolds. Indeed, as previously and currently set forth, Lai was never relied for such purposes which is why the secondary reference to 
Applicant repeats the argument that a skilled artisan would not have been motivated to combine Lai and Swift heat exchangers because they are completely different types of heat exchangers. The argument is not persuasive and it is respectfully traversed. Per MPEP 2123 "[t]he use of patents as reference is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain" Section 2123 further states "[a] reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art ..." Furthermore MPEP 2141.03 states "A person of ordinary skill in the art is also a person of ordinary creativity …” In other words, considering the teachings of Swift as a whole, a person skilled in the art at the time of invention would recognize how to modify the device of Lai so that common cut-out areas defining manifolds are formed without compromising Lai’s functionality, while at the same time enhancing the efficiency of the heat exchanger via the additional surface area provided by the sheet material around the common cut-out areas as previously stated.

For at least the reasons discussed and set forth in the rejection above, Claims 1-8, 10-19, and 21-24 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763


/JOEL M ATTEY/Primary Examiner, Art Unit 3763